PD-0565-15
             ^, bofclvED IN
             mmi OF «•« APPEALS
                    MAY 112011
                                                                                     %
                                   NO.
                                                                                         *%
DYLYN RICHARDS                                              IN THE COURT OF
                                                                                FILED IN
                                                §           CRIMINAL APFI0UEB" OF CRIMINAL APPEALS
                                                §
THE STATE OF TEXAS                              §           OF TEXAS                   NAY 112015

                                                                                    Abel Acosta, Clerk
                       Pro Se Motion for Extension of Time
                   To File Petition eor Discretionary Review


TO THE HONORABLE COURT OF CRIMINAL APPEALS:


       COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to extend the time for filing the Appellant's Petition for

Discretionary Review in this cause and in support thereof would show to the Court the

following:

       1.      The style and number of this case in the Court of Appeals, is: Dylyn Richard v.

The State of Texas. Appeal No. 10-13-00412-CR.

       2.      The style and number of the case in the trial court is: The State of Texas v. Dylyn

Richards: Cause No. 37,254-CR; from the40th Judicial District Court of Ellis County, Texas.
       3.      The Appellant was convicted of the felony offense of Intoxication Manslaughter

causing the Death of a Police Officer, a First Degree Felony.

       4.      Judgment was entered on August 30, 2013 and punishment was assessed at 55

years confinement in the Texas Department of Criminal Justice—Institutional Division.

       5.      The conviction was affirmed in the Court of Appeals on April 9, 2015.




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 1
        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this

cause is May 9, 2015.

        7.      An extension of time for a period of sixty (60) days is requested that would make

the due date June 8, 2015.

        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension are, as

follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal

of this case to the Court of Appeals. The Appellant/Pertioner has elected to proceed pro se.

Therefore, additional time is needed for the Appellant/Petitioner to either prepare and file the

Petition pro se of to seek legal assistance in filing the Petition.

       WHERElORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully
requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to June 8, 2015.

                                                Respectfully submitted,




                                                  ?iyjrlacfaards
                                               TDCJ # 01886141
                                                Eastham Unit
                                                2665 Prison Road #1
                                                Lovelady, Texas 75851




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                              CERTIFICATE OF SERVICE


       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the District Attorney, Appellate Division, Ellis County Courthouse,

109 S. Jackson Street, Waxahachie, Texas 75165, and mailed via U.S. mail, to the Office of the

State Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, Texas 78711, on theg2&

day of/?/)m n'I '•; ,2015.




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3